DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Tunnicliffe (GB 2,513,474 A), in view of a “Modified Look-Locker Inversion Recovery (MOLLI) for High-Resolution T1 Mapping of the Heart” by D. Messroghli et al. Magnetic Resonance in Medicine. 141, 2004 (hereinafter referred to as Messroghli), and further in view of “Characterization of T1 Bias from Lipids in MOLLI and SASHA Pulse Sequences” by S. Thiesson et al. Journal of Cardiovascular Magnetic Resonance. 17 (Suppl. 1):W10, 2015 (hereinafter referred to as Thiesson).
	Regarding claim 3, a combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches a computer-implemented (See Tunnicliffe: Page 13, Lines 20-21 (clarifying that, "the apparatus 1010 comprises a personal computer"); Fig. 4, Ref. Char. 1010) method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject (See Tunnicliffe: Page 4, Lines 6-7 (providing for, "a method for processing MR relaxometry data of visceral tissue")), the method comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a balanced steady-state free precession (bSSFP) signal provided by a T1 mapping method using an MR system (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")); b) determining measurements for … the iron content of the subject's visceral tissue (See Tunnicliffe: Page 4, Line 9 (stating that the method includes, "determining an iron content for the visceral tissue"); Fig. 3, Ref. Char. 160) … c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined … iron content … obtained by a simulated T1 mapping method (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), Page 12, Lines 3-5 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up 170 and comparison to actual relaxation time measurements obtained"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout"))); and d) determiningfrom the simulated T1 mapping method for for a fraction of extracellular fluid corresponding to the simulated bSSFP signal having the highest level of similarity among the simulated bSSFP signals to the measured bSSFP signal (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 3-13 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up  170 and comparison to actual relaxation time measurements obtained. For example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content. This extracellular fluid fraction can be compared to the normal extracellular fluid fraction, for example 25%, to determine the presence of  inflammation/fibrosis in the liver. In addition, this value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")), and therefore substantially what is taught by claim 3. However, a combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, fails to teach wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, the method comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a balanced steady-state free precession (bSSFP) signal provided by a T1 mapping method using an MR system; b) determining measurements for the fat content of the subject's visceral tissue, the iron content of the subject's visceral tissue and the off-resonance frequencies of the MR system; c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content, iron content and off-resonance frequencies obtained by a simulated T1 mapping method ; and d) determiningfrom the simulated T1 mapping method for zero fat content and a normal iron contentfor a fraction of extracellular fluid corresponding to the simulated bSSFP signal having the highest level of similarity among the simulated bSSFP signals to the measured bSSFP signal. Nevertheless, Thiesson teaches wherein the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, comprises: … determining measurements for the fat content of the subject's visceral tissue (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and the off-resonance frequencies of the MR system (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")) … c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies obtained by a simulated T1 mapping method (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and d) determiningfrom the simulated T1 mapping method for  zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")).
	The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 31 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli and Thiesson to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 3 of the instant application since Tunnicliffe provides on Page 10, Lines 22-25 that the, "two-compartment model ...could also [include] ... fat" and because fat content was well understood to impact T1 measurements (See Thiessen).
Regarding claim 51, the combination of embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson teach the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject as claimed in claim 3 (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe, as clarified by Messroghli, teach the method additionally comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined … iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), Page 12, Lines 3-5 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up 170 and comparison to actual relaxation time measurements obtained"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")), and therefore substantially what is taught by claim 51. However, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, fails to teach wherein the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject as claimed in claim 3, the method additionally comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content … and off-resonance frequencies. Nevertheless, Thiesson teaches wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli and Thiesson to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 51 of the instant application since Tunnicliffe provides on Page 10, Lines 22-25 that the, "two-compartment model ...could also [include] ... fat" and because fat content was well understood to impact T1 measurements (See generally Thiessen).
Claims 11, 13, 15, 17, 22, 23, 49, 50, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Tunnicliffe (GB 2,513,474 A), in view of Messroghli.
Regarding claim 11, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches a computer-implemented (See Tunnicliffe: Page 13, Lines 20-21 (clarifying that, "the apparatus 1010 comprises a personal computer"); Fig. 4, Ref. Char. 1010) method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject (See Tunnicliffe: Page 4, Lines 6-7 (providing for, "a method for processing MR relaxometry data of visceral tissue")), comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a bSSFP signal provided by an T1 mapping method using a MR system (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")); b) determining a measurement for the iron content of the subject's visceral tissue (See Tunnicliffe: Page 4, Line 9 (stating that the method includes, "determining an iron content for the visceral tissue"); Fig. 3, Ref. Char. 160) ; c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined iron content obtained by a simulated T1 mapping method (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), Page 12, Lines 3-5 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up 170 and comparison to actual relaxation time measurements obtained"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")); and d) determiningfrom the simulated T1 mapping method for for a fraction of extracellular fluid corresponding to the simulated bSSFP signal having the highest level of similarity among the simulated bSSFP signals to the measured bSSFP signal (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 3-13 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up  170 and comparison to actual relaxation time measurements obtained. For example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content. This extracellular fluid fraction can be compared to the normal extracellular fluid fraction, for example 25%, to determine the presence of  inflammation/fibrosis in the liver. In addition, this value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 11 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein." 
Regarding claim 13, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 13. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the MR relaxometry data is obtained by use of a medical imaging device including a magnetic resonance (MR) scanner (See Tunnicliffe: Page 5, Lines 9-13 (providing that in, "any one or more of the embodiments, the subject's liver can be measured using a medical imaging device, such as a magnetic resonance (MR) scanner. For example, a medical imaging device, such as a magnetic resonance imaging (MRI) device may be provided and a subject, such as a patient, positioned in association with the medical imaging device")) and wherein the device is used to measure one or more characteristic relaxation times in a tissue in the visceral tissue (See Tunnicliffe: Page 5, Lines 9-11 (clarifying that in, "one or more aspects an MR scanner can be used, for example, to measure one or more characteristic relaxation time or times in the liver tissue")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 13 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 15, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 15. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the T1 mapping is performed using a modified Look Locker inversion (MOLLI) recovery pulse sequence (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140) or a shortened modified Look Locker inversion recovery (Sh- MOLLI) sequence (See Tunnicliffe: Page 6, Lines 15-22 (stating that in, "one or more further embodiments ... the spin-lattice (T1) mapping can be performed using a shortened modified Look Locker inversion recovery (Sh-MOLLI) sequence")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 15 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 17, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 17. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the visceral tissue is measured for iron content using one or more of T2 mapping, T2* mapping, magnetic resonance spectroscopy, or measuring one or more blood biomarkers (See Tunnicliffe: Page 5, Lines 20-23 (providing that in, "any one or more of the embodiments, the subject's liver can also be measured for iron content using one or more of T2 mapping, T2* mapping, measuring one or more blood biomarkers, ... or MR spectroscopy")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 17 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 22, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 22. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the simulation involves a Bloch equation simulation, with or without exchange between intra- and extra-cellular fluid compartments, and with or without magnetisation transfer effects (See Tunnicliffe: Claim 10 (providing for, "[t]he method ... wherein the simulation involves a Bloch equation simulation, with or without  exchange between intra- and extra-cellular fluid compartments, and with or without magnetisation transfer effects")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 22 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 23, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 23. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the visceral tissue is liver, kidney, spleen or heart (See Tunnicliffe: Claim 21 (clarifying that, "[t]he system … wherein the visceral tissue is liver, spleen or heart, preferably liver")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 23 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 49, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 49. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein a system or apparatus comprising at least one computing device and at least one application executable in the at least one computing device, the at least one application comprising logic (See Tunnicliffe: Page 3, Lines 17-25 (stating that an embodiment includes, "a system or apparatus comprising at least one computing device and at least one application executable in the at least one computing device, the at least one application comprising logic that obtains a measurement of relaxometry data of a subject's liver for extracellular fluid; measures the liver for iron content; simulates a measurement of the subject's liver for extracellular fluid for the determined iron content; compares the measurement of the subject's liver for extracellular fluid to the simulated measurement of the subject's liver for extracellular fluid; and determines from said comparison a value of extracellular fluid in the subject's liver based on a normal iron content for the liver"); Fig. 4, Ref. Char. 1010) that performs the computer-implemented method of claim 11 (See above discussion). 
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 49 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 50, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the steps of the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 50. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein a non-transitory medium(See Tunnicliffe: Page 4, Lines 25-31 and Page 5 Lines 1-2 (providing for another, "embodiment [which] is a carrier bearing software comprising instructions for configuring a processor to carry out the steps of obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid, determining an iron content for the visceral tissue, simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid, and determining from said  comparison a value relating to the extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue"), and Page 15, Lines 9-11 (clarifying that, "any logic or application described herein that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system")) to carry out the steps of the computer-implemented method of claim 11 (See above discussion).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 50 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Regarding claim 55, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject as claimed in claim 11 (See above discussion), and therefore substantially what is taught by claim 55. Furthermore, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli teaches wherein, the method additionally comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), Page 12, Lines 3-5 (providing that the, "simulated measurements of relaxation time for various proportions or fractions of extracellular fluid and hepatic iron content can then be stored for look up 170 and comparison to actual relaxation time measurements obtained"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 55 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
Response to Arguments
The Amendment filed April 01, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the specification, claims, and drawings previously set forth in the Non-Final Office Action mailed December 02, 2021. Applicant’s amendments have overcome each and every 35 U.S.C. § 112(b) and 35 U.S.C. § 101 rejection previously set forth in the Non-Final Office Action mailed December 02, 2021. Applicant’s amendments to independent claims 3 and 11, and dependent claims 50, 51, and 55 have changed the scope of those claims. Consequently the claims which depend from these claims, that is, claims 13, 15, 17, 22, 23, and 49, have all changed accordingly in scope as well. As necessitated by the amendments which changed the scope of these claims, and as discussed in detail above, the Examiner has modified the prior art based rejection of these claims which was previously presented in the Non-Final Office Action mailed December 02, 2021. Otherwise, Applicant's arguments filed on April 01, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 13-15 of the Response:
… Tunnicliffe, the simulated Tl values are compared with the measured Tl values. Tunnicliffe did not use the actual signals themselves. Traditionally, correction schemes of this sort would correct one Tl to a corrected Tl; they would not fit the raw signals. This prior art approach only works when the confounding factor to be removed from the Tl measurements (regardless of the Tl mapping method) has a direct effect on the Tl itself (e.g., iron changes the microenvironment of water protons and changes their relaxation properties and hence, Tl). 
In contrast, claim 3 recites the use of simulated bSSFP signals and the comparing of the bSSFP signal provided by the Tl mapping to the simulated bSSFP signals (Step(c)).
Claim 3 additionally requires determining measurements for the fat content of the subject's visceral tissue…
In addition to the fat measurement, claim 3 recites features relating to determination of the iron content of the subject's visceral tissue and off-resonance frequencies of the MR system…
None of the cited prior art documents when taken alone or together suggest the simulation of bSSFP signals together with the use of fat content, iron content and off­ resonance frequencies, as used in claim 3. The subject matter of claim 3 is therefore non­ obvious in view of the cited references…

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “None of the cited prior art documents when taken alone or together suggest the simulation of bSSFP signals together with the use of fat content, iron content and off­ resonance frequencies, as used in claim 3.”  For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 3 of the present application as obvious. 
The Applicant asserts on pages 15 of the Response:
Claim 51 is ultimately dependent upon, and includes each and every feature of, current claim 3. Current claim 3 is novel and non-obvious in view of (and therefore patentable over) Tunnicliffe in view of Messroghli and/or Thiesson (individually or in combination) for at least the reasons as described above. As current claim 3 is novel and non-obvious over Tunnicliffe in view of Messroghli and/or Thiesson (individually or in combination), so is claim 51 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).(MPEP § 2143.03))…

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Current claim 3 is novel and non-obvious in view of (and therefore patentable over) Tunnicliffe in view of Messroghli and/or Thiesson (individually or in combination).”  For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 3 of the present application as obvious. Consequently, and for the reasons provided above, claim 51 is similarly rendered obvious.
The Applicant asserts on pages 16-17 of the Response:

… Tunnicliffe, by contrast, the simulated Tl values are compared with the measured Tl values. Tunnicliffe did not use the actual signals themselves. Traditionally, correction schemes of this sort would correct one Tl to a corrected Tl; they would not fit the raw signals. This prior art approach only works when the confounding factor to be removed from the Tl measurements (regardless of the Tl mapping method) has a direct effect on the TI itself (e.g. iron changes the microenvironment of water protons and changes their relaxation properties and hence, Tl).
In contrast, claim 11 recites the use of simulated bSSFP signals and the comparing of the bSSFP signal provided by the Tl mapping to the simulated bSSFP signals (Step (c)).
Claim 11 additionally recites determining the iron content of the subject's visceral tissue…
None of the cited prior art documents, when taken alone or together, suggest the simulation of bSSFP signals together with the use of iron content, as used in claim 11. The subject matter of claim 11 is therefore non-obvious in view of the cited references.

		In response, the Examiner respectfully disagrees with Applicant’s assertion that, “None of the cited prior art documents when taken alone or together suggest the simulation of bSSFP signals together with the use of fat content, iron content and off­ resonance frequencies, as used in claim 11.”  For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 11 of the present application as obvious. 
The Applicant asserts on pages 16 of the Response:
Claims 13, 15, 17, 22-23, 49-50, and 55 are ultimately dependent upon, and include each and every feature of, current claim 11. Current claim 11 is novel and non-obvious in view of (and therefore patentable over) Tunnicliffe in view of Messroghli (and/or Thiesson) (individually or in combination) for at least the reasons as described above. As current claim 11 is novel and non-obvious over Tunnicliffe in view of Messroghli (and/or Thiesson) (individually or in combination), so are claims 13, 15, 17, 22-23, 49-50, and 55 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).(MPEP § 2143.03)).

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “Current claim 11 is novel and non-obvious in view of (and therefore patentable over) Tunnicliffe in view of Messroghli and/or Thiesson (individually or in combination).”  For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 11 of the present application as obvious. Consequently, and for the reasons provided above, claims 13, 15, 17, 22, 23, 49, 50, and 55  are similarly rendered obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793          

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793